Citation Nr: 1226936	
Decision Date: 08/03/12    Archive Date: 08/10/12

DOCKET NO.  08-38 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric disorder other than PTSD.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel





INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied the Veteran's claims.  The Veteran was notified of the denials and of his appellate rights in a letter from the RO dated later in February 2008.

The Veteran was scheduled to appear at the Milwaukee RO for a personal hearing before a Veterans Law Judge on October 6, 2010.  On October 6, 2010, the Veteran withdrew his request for a hearing pursuant to 38 C.F.R. § 20.704(e).

In January 2011, the Board reopened the previously denied claim for service connection for a psychiatric disorder other than PTSD and remanded the underlying claim for service connection for a psychiatric disorder, as well as the issue of entitlement to service connection for PTSD, to the RO, through the VA Appeals Management Center (AMC) in Washington, D.C. for further evidentiary development.  A review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The AMC continued the denial of both service connection claims in an April 2012 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.


FINDINGS OF FACT

1.  In September 2010, prior to the promulgation of a final decision in the appeal, the Veteran informed the Board that he was withdrawing from appeal his claim for service connection for PTSD.

2.  Resolving reasonable doubt in favor of the Veteran, he has paranoid schizophrenia that is as likely as not related to his military service.
CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the substantive appeal by the Veteran as to the claim for service connection for PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).  

2.  Resolving reasonable doubt in favor of the Veteran, paranoid schizophrenia was incurred in his active service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002 & West Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  PTSD

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  See 38 C.F.R. § 20.202 (2011).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2011).  Here, in a written statement received at the RO in September 2010, the Veteran expressed his intent to withdraw from appeal the claim for service connection for PTSD.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  At the Veteran has withdrawn from appeal his claim for service connection for PTSD, there remain no allegations of errors of fact or law for appellate consideration as to that issue.  Accordingly, the Board does not have jurisdiction to review this claim, and it must be dismissed.  

II.  Psychiatric Disorder Other Than PTSD

      A.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  As will be discussed in further detail in the following decision, the Board finds that the competent and probative evidence of record supports the grant of service connection for paranoid schizophrenia.  This award represents a full grant as to that issue.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

      B.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).

Service connection may also be granted on a presumptive basis for certain chronic disabilities, including psychosis, when manifested to a compensable degree within the initial post-service year.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2011).

In this matter, the Veteran claims entitlement to service connection for a psychiatric disorder, specifically paranoid schizophrenia, which he asserts first manifested during his active military service.  See, e.g., the Veteran's statement dated September 2008.  The Board has thoroughly reviewed the record and concludes that the evidence supports a finding that the Veteran's currently diagnosed schizophrenia was incurred in his active duty service.

The Veteran asserts that he began to experience psychiatric symptomatology including auditory hallucinations during his military service.  See the VA Form 9 dated December 2008.  To this end, the Board acknowledges that service treatment records (STRs), including the October 1967 separation examination, are absent any complaint or diagnosis of schizophrenia-or indeed any other psychiatric disability.

However, post-service treatment records document the Veteran's report of persistent psychiatric symptomatology.  Specifically, private treatment records show that, following his November 1967 active duty discharge, he was diagnosed with paranoid schizophrenia in July 1971.  Notably, at that time, private treatment records indicated that the Veteran had been "hearing voices and noises for some time...although he is quite guarded and begins to deny they are hallucinations...[H]e does describe them in typical fashion for auditory hallucinations."  See the private treatment records dated July 1971.  Private treatment records dated April 1972 indicate that the onset of the schizophrenia occurred in approximately July of 1970.  See the private treatment records dated February 1972.  A March 1972 treatment record noted that the Veteran's "history indicates that he has been delusional with feelings of persecution since at least July of 1970."  See the March 1972 private treatment record.  He was diagnosed with chronic paranoid schizophrenia at that time.  Id.  A VA psychiatric evaluation dated October 1977 indicated that the Veteran's first mental breakdown occurred in 1971 when he was working in a factory and "began getting thoughts that others believed he was a communist..."  The VA examiner confirmed the diagnosis of paranoid schizophrenia.  VA inpatient treatment records reported that the Veteran had "a diagnosis of paranoid schizophrenia for the past seven years."  In a February 1995 VA examination report, the examiner reported that the Veteran's first diagnosis of a psychosis was in 1969 and that "[a]fter the military, he completed computer training course work but was unable to work in this capacity due to unstable mental illness."

Essentially, a continuing diagnosis of paranoid schizophrenia has been documented in post-service treatment records dating from 1971 to present.  See private treatment records dated in July 1971, December 1984, October 2007, March 2008, and September 2009.  Moreover, in a private treatment record dated in March 2008, the Veteran's treating psychiatrist noted that "[i]t certainly sounds from his story that his mental illness started when he was in service."

Additionally, the Veteran has provided numerous lay statements concerning the psychiatric symptomatology that he experienced and exhibited since his military discharge.  See the Veteran's statements dated in April 1995 and September 2008; the PTSD questionnaire dated in August 2007; and the VA Form 9 dated in December 2008.

Pursuant to the Board's January 2011 Remand, the Veteran was afforded a VA examination in March 2011, and that examiner provided an addendum opinion in March 2012.  The March 2011 VA examiner confirmed the diagnosis of paranoid schizophrenia and noted an "onset of schizophrenia in 1970 according to private mental health records in medical record.  Symptoms variable over the years with residuals symptoms while on medication."  In the March 2012 addendum, the VA examiner provided a negative nexus opinion as to the question of service connection for schizophrenia.  Specifically, the examiner concluded that "the claimed condition was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event, or illness."  He explained, "[a]ccording to private mental health records, the onset of the Veteran's schizophrenia, paranoid type, dates to 1970, approximately three years after the Veteran's military service.  In the opinion of this examiner, the known nature of this condition and typical course (including lack of in-service treatment records) make it highly unlikely (i.e., less likely than not) that the condition is etiologically related to the Veteran's military service."  Notably, in rendering the negative nexus opinion in March 2012, the VA examiner declined to discuss the Veteran's competent reports of inservice auditory hallucinations or the July 1971 private treatment records which reflect years of psychiatric symptomatology.

Crucially, the Veteran has provided substantial evidence of continuity of symptomatology including the medical evidence outlined above as well as lay statements in which he contends that he has had psychiatric symptomatology since his active military service.  In this regard, the Board notes that the Veteran is competent to describe what he experienced in service-including hearing voices.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398,403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); & Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.")

Here, the Veteran provided multiple statements regarding continued symptomatology (including auditory hallucinations and feelings of persecution) dating from his military service to the present time.  As previously discussed herein, the Veteran is competent to report his experiences and symptoms in service.  The Board also finds the Veteran's statements with respect to his continuity of symptomatology to be credible.  In considering the evidence of record, the Board finds that the Veteran's currently diagnosed paranoid schizophrenia cannot reasonably be disassociated from his credible reports of inservice auditory hallucinations and feelings of persecution.  Of further significance to the Board in this matter are the Veteran's competent and credible assertions that he has continued to experience psychiatric symptomatology since his discharge from service.  Critically, his assertions as to his continued symptoms are supported by the medical evidence of record which shows documented treatment for paranoid schizophrenia since less than two years after this military discharge.  See the private treatment records dated July 1971.  Indeed, as indicated above, these post-service treatment records repeatedly document a diagnosis of paranoid schizophrenia based upon medical evidence of persistent auditory hallucinations and paranoid symptomatology.
Given the aforementioned, the Board finds that the evidence is at least in equipoise as to the matter of whether the Veteran has paranoid schizophrenia that is related to his military service.  The benefit of the doubt rule is therefore for application.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  Accordingly, and resolving all doubt in the Veteran's favor, the Board finds that service connection for paranoid schizophrenia is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303(b).


ORDER

The claim of service connection for PTSD is dismissed.

Service connection for paranoid schizophrenia is granted.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


